Filed 8/14/20 P. v. Sauceda CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B297975

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. NA108410)
           v.

 JUAN ADOLFO SAUCEDA,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard R. Romero, Judge. Affirmed.
     Janet Uson, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                     ——————————
       Juan Sauceda appeals from a judgment entered after a
plea agreement. Our review is under People v. Wende (1979)
25 Cal.3d 436.
       According to the preliminary hearing transcript, on
January 22, 2018, two men confronted the victim outside a bar.
One of the men called the victim a “nigger” and said, “I will shoot
you” while pointing a gun at him. The victim walked away but
the man with a gun followed him. An investigating police officer
was able to identify Sauceda as the man with a gun from video
surveillance.
       Just over a week later, two other police officers were
looking for a woman who was related to Sauceda. The officers
were in an unmarked vehicle and wearing civilian clothing when
they noticed Sauceda on a bicycle who stared intently at them.
He pointed a gun at them, so the officers drove away. About a
minute later, the officers saw Sauceda at a gas station outside
cashier window. Sauceda pointed a gun at the officers’ vehicle.
By this time, the officers had removed sweatshirts they had been
wearing to reveal their police tactical vests. When the officers got
out of their vehicle, Sauceda ran but was immediately detained.
The gun was recovered containing six rounds.
       An information charged Sauceda with five counts of assault
with a semiautomatic firearm (Pen. Code,1 § 245, subd. (b)). The
information also alleged personal use of a firearm (§ 12022.5).
On March 27, 2019, Sauceda pleaded no contest to one count of
assault with a semiautomatic firearm and to the personal gun
use allegation. The trial court sentenced Sauceda to 13 years in
prison, comprised of the high term of nine years on one count plus


      1 All   further statutory references are to the Penal Code.




                                   2
four years for the gun allegation. The trial court also imposed a
$390 restitution fine (§ 1202.4, subd. (b)), a $40 court operations
assessment (§ 1465.86), and a $30 court facility assessment (Gov.
Code, § 70373).
       After entering into his plea, Sauceda requested a certificate
of probable cause. The trial court denied the request. Sauceda
appealed. After review of the record, Sauceda’s court-appointed
counsel filed an opening brief which raised no issues, asking this
court to conduct an independent review of the record, under
People v. Wende, supra, 25 Cal.3d at page 441. We advised
Sauceda that he could submit by brief or letter any contentions or
argument he wished this court to consider. He did not submit a
brief.
       A criminal defendant who appeals following a plea of no
contest or guilty without a certificate of probable cause may only
challenge the denial of a motion to suppress evidence or raise
grounds arising after the entry of the plea that do not affect the
plea’s validity. (§ 1237.5; Cal. Rules of Court, rule 8.304(b).)
A certificate of probable cause is required “when a defendant
claims that a plea was induced by misrepresentations of a
fundamental nature” or claims he was mentally incompetent to
enter the plea. (People v. Panizzon (1996) 13 Cal.4th 68, 76.) A
certificate of probable cause is also required when the defendant
claims he received ineffective assistance of counsel prior to the
plea. (People v. Stubbs (1998) 61 Cal.App.4th 243, 244–245.)
       With respect to sentencing or postplea issues that do not in
substance challenge the validity of the plea itself, we have
examined the record and are satisfied no arguable issues exist
and Sauceda’s attorney has fully complied with the




                                 3
responsibilities of counsel. (People v. Kelly (2006) 40 Cal.4th 106,
126; People v. Wende, supra, 25 Cal.3d at p. 441.)
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                            DHANIDINA, J.

We concur:



             EDMON, P. J.



             LAVIN, J.




                                  4